TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00171-CR





Angus Gilchrist Shaw, Appellant


v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF BURNET COUNTY

NO. M7096, HONORABLE MARTIN E. McLEAN, JUDGE PRESIDING





PER CURIAM

	A jury found appellant guilty of driving while intoxicated.  The jury assessed
punishment at incarceration for 730 days, probated.  Act of May 27, 1983, 68th Leg. R.S., ch.
303, § 3, 1983 Tex. Gen. Laws 1568, 1574 (Tex. Rev. Civ. Stat. Ann. art. 6701l-1(b), (c), since
amended and codified at Tex. Penal Code Ann. §§ 49.04).
	Appellant was represented by retained counsel at trial and represents himself on
appeal.  The transcript contains no request of a free statement of facts or for the appointment of
counsel on appeal.  Although appellant requested and was granted additional time to file both the
statement of facts and his brief, neither a statement of facts nor a brief has been filed.  Appellant
has not responded to this Court's most recent notice that his brief is overdue.  Tex. R. App. P.
74(l).  We conclude that appellant no longer wishes to prosecute this appeal and has failed to make
the necessary arrangements for filing a brief.  
	We have examined the transcript and find no fundamental error that should be
considered in the interest of justice.  The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Aboussie and Jones
Affirmed
Filed:   July 19, 1995
Do Not Publish